      Case 18-08698-JMC-13                     Doc 22        Filed 04/16/19           EOD 04/16/19 20:30:17           Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   ERIC LEE PARRISH
                  Case Number:     18-08698-JMC-13                      Chapter: 13

          Date / Time / Room:      TUESDAY, APRIL 16, 2019 01:00 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:    HEATHER BUTLER
                Reporter / ECR:    HEATHER BUTLER                                                                             0.00


Matter:
              Continued Hearing on Trustee's Objection to Confirmation of Chapter 13 Plan [2], [15]
              R / M #:   0/ 0


Appearances:

        MOLLY MILLER, TRUSTEE


Proceedings:                                                                                                           1.00

        Disposition: Hearing held. Objection sustained. 2018 tax returns to be submitted to the Trustee and amended
        plan to be filed within 14 days.


IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                       4/16/2019      8:23:44PM
